       Case 2:19-cv-01301-NJB-JVM Document 36 Filed 07/28/20 Page 1 of 1



                               UNITED STATE DISTRICT COURT

                               EASTERN DISTRICT OF LOUISIANA


THOMAS BLAKE GILUSO
     Plaintiff,                               CIVIL ACTION NO.: 2:19-cv-1301
v.

TAURUS INTERNATIONAL                          SECTION: G(2)
MANUFACTURING, INC. AND
TAURUS HOLDINGS, INC.,
     Defendants



                                             ORDER

       Considering Plaintiff Thomas Giluso's “Motion to Dismiss with Prejudice,”

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that all of Plaintiff’s

causes of action against Defendants Taurus International Manufacturing, Inc., and Taurus

Holdings, Inc., in the captioned civil action, be and are hereby dismissed with prejudice. Each

party shall bear its own respective costs.

       IT IS FURTHER ORDERED that this Court retains jurisdiction over the above-

captioned action to enforce the settlement agreement reached between the parties and any other

acts in furtherance thereof.

            New Orleans, Louisiana, this 28th day of July, 2020.



                                             NANNETTE JOLIVETTE BROWN
                                             CHIEF JUDGE
                                             UNITED STATES DISTRICT COURT
